Citation Nr: 1737219	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to dependency benefits for B. D. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1963 to October 1963 and from May 1967 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's daughter, B. D., was born in June 1979; her 18th birthday was in June 1997.  

2.  Prior to attaining the age of 18 in June 1997, B. D. was not permanently incapable of self-support by reason of a mental or physical condition.  


CONCLUSION OF LAW

The criteria for dependency benefits for B. D. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 have not been met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.315, 3.356 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

I.  Dependency Benefits - "Helpless Child"  

A child of a veteran may be considered a "child" after age eighteen (18) for purposes of VA benefits if found by a rating determination to have become, prior to age 18, permanently incapable of self-support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315 (2016).  

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356 (2016).  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  Id.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  (2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  (3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  (4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

Id.  

To establish "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration; rather, the "focus of the analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If the claimant is shown to be capable of self-support at age 18, the criteria are not met and helpless child benefits must be denied.  Id.  

The Veteran claims that his daughter, B. D., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age eighteen.  The Veteran has asserted generally that B. D. is incapable of self-support due to general physical disability which was eventually diagnosed as Charcot-Marie-Tooth (CMT) polyneuropathy.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to dependency benefits for B. D. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age eighteen.  Significantly, there is no probative evidence that B. D. was permanently incapable of self-support by reason of mental or physical defect prior to the age of eighteen.  

The Board acknowledges that treatment records document some functional neurologic impairment in balance and gait due to her CMT polyneuropathy.  For example, private treatment records from 1985 (when B. D. was approximately five years old) document that as a young child, B. D. displayed delays in her gross motor development, including difficulty with strength and balance.  Later neurologic treatment in October 1996 (when B. D. was approximately 17 years old) revealed diffuse weakness and stocking/glove sensory loss with areflexia due to clinical neuropathy with unknown etiology, and following electromyography (EMG) testing in November 1996, her physician diagnosed likely CMT polyneuropathy, for which he noted there was no definite treatment.  

In the October 1996 neurologic treatment record, the physician noted that B. D. was a junior in high school and an "A student."  Subsequent to her 18th birthday, private treatment records from April 1999 (when B. D. was approximately 20 years old) document a follow-up visit after last being seen two and half years before.  At that time, B. D. had completed a semester and a half of college but dropped out due to numerous other medical problems, including primarily intermittent abdominal pain with some nausea.  She denied new neuropathic symptoms, but reported ongoing fatigue from being on her feet all day for her job at Wal-Mart.  The physician noted that her neurologic examination seemed stable upon comparison to her previous visit.  

The evidence of record does not demonstrate that the Veteran was permanently incapacitated due to such functional impairment prior to the age of eighteen.  Notably, upon follow-up nearly two years after turning eighteen, her neurologic condition was stable, and she maintained employment despite ongoing fatigue; additionally, she reported that she had dropped out of college due to unrelated complaints.  

The Board notes that Social Security Administration (SSA) disability records document that B. D. was found to be disabled from April 2001; however, this is nearly four years after B. D. turned eighteen and is not, therefore, probative regarding whether she was permanently incapacitated for self-support prior to age eighteen.  

The Board is also mindful of the lay evidence of record, including detailed statements from the Veteran and his spouse, which are probative insofar as they document observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that such statements assert that B. D. was permanently incapacitated for self-support prior to age eighteen, such statements are of accorded less probative value than the more objective evidence of record, which has provided a more clear picture as to the severity of B. D.'s symptoms.  More importantly, these statements do not indicate that B. D. was permanently incapacitated or incapable of self-support prior to age 18.  

In sum, the Board acknowledges that the evidence of record documents that prior to the age of 18, B. D. experienced delayed motor skills and some functional neurologic impairment.  Significantly, the probative evidence of record does not document that her health conditions due to her CMT polyneuropathy resulted in physical or mental incapacity prior to the age of 18.  Despite her diagnosis and resulting functional impairment, she was able to function academically throughout high school and later completed some college before withdrawing due to unrelated health complaints.  Additionally, the evidence of record documents that she was able to maintain various forms of employment from age 18 until approximately May 2006.  

Based on the above, there is no probative evidence of record that B. D. was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18.  As such, the preponderance of evidence weighs against the claim on appeal, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Dependency benefits for B. D. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 are denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


